department of the treasury internal_revenue_service washington d c date cc te_ge eoeg et2 plr-105263-01 o f f ic e o f c h ief c o u n sel number info release date uil dear this responds to your letter dated date requesting a private_letter_ruling on whether amounts equal to the allowances you would have received from the united_states navy if you were still on active_duty are excludable from your gross_income or reportable as a miscellaneous line item deduction from gross_income unfortunately we are not able to provide a ruling on this issue revproc_2001_1 2001_1_irb_1 section provides that the internal_revenue_service may decline to issue a letter_ruling or a determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case it is our view that a ruling is not warranted in your case because the tax treatment of the amounts described in your request is well established by statutes and case law such that there is not a sufficient issue upon which to rule as we understand the facts of this matter you are a retired naval officer currently teaching for the junior reserve officers’ training corps jrotc you receive a salary from the local public school district the w-2_wages you receive from the school district are calculated by subtracting your retired pay from your active_duty pay plus allowances you would be receiving the allowances used in the calculation if you were still on active_duty the navy reimburses the school district in the amount of one-half of the wages paid to you by the school district you have asked for a ruling that of the basic allowances utilized by the navy in computing its portion of your school salary are excludable from your gross_income and or reportable as a miscellaneous line item deduction from your gross_income gross_income includes all income from whatever source derived see sec_61 military pay received by members of the united_states armed_forces is generally includable in gross_income see sec_1_61-2 income_tax regs congress may specifically exempt certain items from inclusion in gross_income see 348_us_426 for example military subsistence and uniform allowances and other_amounts received as commutation of quarters are excluded from gross_income see sec_1_61-2 income_tax regs similarly sec_134 excludes qualified military benefits from gross_income qualified military benefits are defined as benefits received by a taxpayer by reason of that taxpayer’s status as a member or former member of the uniformed_services and which were excludable from gross_income on date see sec_134 the reserve officers’ training corps vitalization act of publaw_88_647 78_stat_1063 codified as amended pincite u s c sec_2031 provided for the establishment of jrotc units at public and private_schools retired commissioned or noncommissioned officers may serve as instructors and administrators in jrotc units pursuant to u s c sec_2031 sec_2031 provides that retired officers are to receive their customary retired pay and an additional_amount of not more than the difference between their retired pay and the active_duty pay and allowances which they would receive if ordered to active_duty and one-half of that additional_amount shall be paid to the institution concerned by the secretary of the military department concerned from funds appropriated for that purpose the united_states tax_court has held that retired military personnel may not rely on u s c sec_2031 to exclude income received as a jrotc instructor from gross_income see 76_tc_668 aff’d without published opinion 673_f2d_1326 5th cir additionally inasmuch as a taxpayer’s entitlement to income from the jrotc program is not received by reason of that taxpayer’s status as a member or former member of the uniformed_services but rather is received as compensation_for services rendered any income received from the jrotc program is not excludable as a qualified_military_benefit under sec_134 see tucker v commissioner tcmemo_1999_373 the allowances a retired military officer would have received if he or she were on active_duty are utilized as part of the formula for computing the amount of compensation such officers are entitled to receive as remuneration for services performed as jrotc instructors however retired military officers do not generally actually receive any such allowances instead the income received as wages for work as a jrotc instructor is for services rendered and thus is neither excludable from gross_income nor allowable as a deduction see tucker supra in accordance with the above discussion we are closing your case without ruling on the issue presented the user_fee will be refunded pursuant to section dollar_figure of revproc_2001_1 the check will be sent under separate cover please allow four to six weeks for processing of the check plr-105263-01 if you have any questions please contact lynne camillo internal_revenue_service identification_number she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities cc
